*150Order, Family Court, New York County (Rhoda Cohen, J.), entered on or about November 16, 2000, which, upon a fact-finding determination of permanent neglect, terminated respondent mother’s parental rights with respect to the subject child and committed custody and guardianship of the child to petitioner agency and the Commissioner of Social Services of the City of New York for the purpose of adoption, unanimously affirmed, without costs.
Family Court’s finding of permanent neglect was supported by clear and convincing evidence that during the statutorily relevant period petitioner agency exercised diligent efforts to encourage and strengthen the relationship between respondent and her daughter, but that, despite those efforts, there was a pervasive failure on respondent mother’s part to address effectively the drug abuse problems and parenting deficits that had led to the child’s removal, and to maintain contact with the child to the extent required under the statute (see Social Services Law § 384-b [7] [a]; Matter of Sheila G., 61 NY2d 368, 385 [1984]).
Family Court also properly found that the best interests of the child would be served by terminating respondent’s parental rights (see Matter of Star Leslie W., 63 NY2d 136, 147-148 [1984]). A suspended judgment was not warranted since, although petitioner had lately shown progress in dealing with her problems, she still had no realistic plan for her daughter’s return. The child’s best chance for familial permanence and stability lies in adoption by her foster mother, with whom the now six-year-old has lived since infancy (see Matter of Israel Zacarias G., 306 AD2d 106 [2003]). Concur—Buckley, P.J., Mazzarelli, Andrias, Sullivan and Marlow, JJ.